Citation Nr: 0025075	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.  

2.  Entitlement to a compensable disability evaluation for 
chronic right knee pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active duty for training with the Mississippi 
Army National Guard from May 1997 to August 1997.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which, in pertinent, 
established service connection for chronic right knee pain 
syndrome; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic left knee disability; and denied the claim.  In 
September 1999, the Board remanded the veteran's claims to 
the RO for additional action.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected chronic 
right knee pain syndrome.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and conclude that the disability 
addressed has not significantly changed and a uniform rating 
is appropriate.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran was seen for her complaints of left knee pain 
during active duty for training in June 1997.  

2.  The report of a March 1998 VA examination for 
compensation purposes and an April 1998 VA physical therapy 
treatment record reflect that the veteran exhibited old left 
knee discoloration/bruising etiologically related to her 
alleged inservice injury.  

3.  The veteran's failure to cooperate during the VA 
evaluation of her right knee prevents accurate assessment of 
her current right knee disability picture.  

4.  The veteran's chronic right knee pain syndrome has been 
clinically shown to be productive of some painful right knee 
motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a chronic left knee disability is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 10 percent evaluation for chronic 
right knee pain syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist her 
in developing the facts pertinent to her claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist her in developing the facts 
pertinent to her claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise her of the evidence needed to complete her 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991 & Supp. 2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

At her March 1997 Mississippi Army National Guard physical 
examination for service entrance, the veteran exhibited a 
left knee abrasion scar; mild left genu valgus; limited 
squatting due to tight heel cords; and an unsatisfactory duck 
walk.  The orthopedic examiner advanced an impression of mild 
Achilles' tendon shortening and prescribed a stretching 
program.  A June 1997 Army treatment record indicates that 
the veteran complained of left knee pain.  

In her November 1997 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that she 
sustained a left knee disability in June 1997 for which she 
was treated by military medical personnel in June and July 
1997.  A November 1997 VA treatment record conveys that the 
veteran complained of left knee pain.  She reported that she 
had sustained a bilateral knee injury during boot camp in 
approximately June 1997.  An impression of "cartilage 
[versus] tendinous damage [right] knee" was advanced.  

In a January 1998 written statement, the veteran reported 
that she had ruptured knee tendons that limited her physical 
activities and could necessitate total knee replacements in 
the future.  At the March 1998 VA examination for 
compensation purposes, the veteran complained of intermittent 
left knee pain and tenderness.  She stated that she had a 
purple discoloration over the left knee.  The veteran 
reported that she had fallen and injured her knees during 
basic training.  On examination, the veteran exhibited a 
range of motion of the left knee of 0 to 190 degrees; an 
intermittently painful firm mass under the skin above the 
tibial tubercle and under the left patella; a purplish skin 
discoloration over and inferior to the left patella; and no 
crepitus, effusion, or swelling.  Contemporaneous X-ray 
studies of the left knee revealed no osseous or articular 
abnormalities.  An impression of "status post left knee 
injury (service-connected)" was advanced.  

An April 1998 VA physical therapy treatment record relates 
that the veteran presented a history of injuring both knees 
when she was pushed into a log during basic training in June 
1997.  She clarified that she had sustained twisting and 
concussion-related to the knees.  On examination, the veteran 
exhibited "old discoloration/bruising from initial injury."  
The VA physician commented that the veteran's left knee was 
"not the knee [the patient] is having the most complaints 
with."  

In an August 1998 written statement, the veteran advanced 
that she had been diagnosed with reflex sympathetic dystrophy 
and a tumor under her kneecap by Joseph Bennett, M.D.  She 
stated that she had been afforded an inadequate VA 
examination for compensation purposes.  In an August 1998 
written statement, the veteran's mother conveyed that the 
veteran was diagnosed with reflex sympathetic dystrophy and a 
tumor under her kneecap by Dr. Bennett.  She stated that the 
veteran was in perfect health upon her entrance to active 
duty for training; was physically abused by her military 
superior; and was provided with an inadequate VA examination 
for compensation purposes.  

The veteran performed active duty for training between May 
and August 1997; complained of left knee pain during such 
active duty for training; and was observed by VA medical 
personnel to exhibit residuals of her alleged inservice left 
knee injuries in March and April 1998.  The Board finds that 
such evidence establishes a well-grounded claim of 
entitlement to service connection for a chronic left knee 
disability.  Hensley v. West, 212 F.3d 1255 (2000).  


II.  Chronic Right Knee Pain Syndrome

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed to the extent possible.  

A.  Historical Review

The veteran's service medical records indicate that she 
sustained a right knee injury during active duty for 
training.  The report of the March 1998 VA examination for 
compensation purposes states that the veteran was diagnosed 
with chronic right knee pain syndrome.  In August 1998, the 
RO established service connection for chronic right knee pain 
syndrome and assigned a noncompensable evaluation for that 
disability.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires that 
extension be limited to 15 degrees.  A 30 percent disability 
evaluation requires that extension be limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 
C.F.R.§ 4.59 (1999).  

A November 1997 VA treatment record states that the veteran 
complained of increased right knee pain and an inability to 
flex or to fully extend the knee.  The veteran clarified that 
the pain was "all around the knee" and necessitated her use 
of crutches.  The VA physician commented that the veteran 
"barely let me touch [the] knee to examine" it.  On 
examination, the veteran exhibited minimal fluid and no 
crepitation, swelling, or warmth.  Contemporaneous X-ray 
studies of the right knee revealed a distal femoral lucency 
which probably represented a benign cortical defect or a 
normal variation.  The veteran was diagnosed with "cartilage 
[versus] tendinous damage [right] knee."  She was prescribed 
a knee brace and medication.  A December 1997 VA magnetic 
resonance imaging study of the right knee revealed findings 
consistent with a distal femoral lesion probably representing 
a benign cortical defect or a non-ossifying fibroma and no 
evidence of a meniscal or ligamental abnormality.  

In her January 1998 written statement, the veteran advanced 
that she was unable to squat, to bend, or to otherwise put 
any pressure on her right knee.  She stated that she would 
never be able to go hiking or to play tennis or ball.  She 
believed that she would have to undergo total knee 
replacement in the future.  

A February 1998 VA orthopedic evaluation indicates that the 
veteran complained of severe right knee pain and episodic 
"giving out" of the knee while walking.  On examination, 
the veteran was reported to be uncooperative and unmotivated 
and to resist "any motion passive or active leaving us 
unable to examine [the] knee appropriately."  On visual 
examination of the right knee, the veteran exhibited no joint 
swelling.  The VA physician commented that the "objective 
findings do not support the veteran's subjective 
complaints."  

A March 10, 1998 VA orthopedic evaluation states that the 
veteran complained of pain all around the right knee and the 
inability to flex or to fully extend her right knee.  She 
reported that she ambulated with her right knee in an 
immobilizer.  The VA physician noted that the veteran was 
"very difficult to examine."  On examination, the veteran 
exhibited an active range of motion of the right knee of -5 
to 90 degrees and no joint laxity.  A March 10, 1998 VA 
physical therapy treatment record notes that the veteran 
complained of the inability to flex her right knee beyond 30 
degrees or to fully extend the knee.  On examination, the 
veteran exhibited an active range of motion of the right knee 
of 0 to 30 degrees; resistance to attempts to ascertain 
passive motion of the knee; and no edema or redness.  The VA 
physician commented that when the veteran's right leg was 
placed in the "Cybex," she only moved the knee through 
approximately "10 percent of the range."  The veteran was 
observed not to "put forth much effort" in the testing and 
to exhibit subjective and objective findings which "suggest 
no orthopedic problems with [the right] knee."  

At the March 1998 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain and an 
inability to put weight on the knee.  She wore a right long 
leg brace and appeared to walk in an extension pattern due to 
pain.  The examiner observed that the veteran walked into the 
examination with no acute distress; bent her knee without 
discomfort when relaxed; and was able to sit in a chair and 
to put on her shoes when she believed that the examiner was 
not watching her.  The veteran began to act apprehensively 
when the examination was begun.  On examination, the veteran 
exhibited an active range of motion of the right knee of 0 to 
90 degrees; a passive range of motion of the joint of 0 to 
100 degrees passively; some effusion especially over the 
patella; and neither crepitation nor joint instability.  The 
examination was "somewhat limited" due to the veteran's 
fear of pain and constant complaints that the examiner was 
hurting her right knee.  She was reported to be "somewhat 
uncooperative for the examination."  The VA physician 
commented that the veteran had improved since he had seen her 
in the rehabilitation medicine clinic during the previous 
week.  At that time, she was uncooperative and apprehensive.  
The veteran was diagnosed with chronic right knee pain 
syndrome.  

An April 28, 1998 VA orthopedic evaluation relates that the 
veteran complained of chronic right knee pain association 
with all movements and very light palpation; occasional joint 
swelling; episodic giving way of the knee.  On examination of 
the right knee, the veteran exhibited an active range of 
motion of 35 to 85 degrees; a passive range of motion of 25 
to 105 degrees; and no edema or ligament instability.  An 
April 28, 1998 physical therapy evaluation notes that the 
veteran exhibited an active range of motion of the right knee 
of 15 to 68 degrees; a positive right drawer's test with mild 
laxity; and parapatellar pain on pivot testing and patellar 
compression.  The VA physical therapist commented that the 
veteran "seems to have true pain but eval[uation] did not 
reveal source or non-subjective level."  

In her August 1998 written statement, the veteran stated that 
the March 1998 VA examination for compensation purposes had 
been conducted in a non-professional manner and was thus 
inadequate for evaluation purposes.  She stated that she had 
been unable to straighten her right lower extremity during 
the evaluation.  When the VA examiner manipulated her right 
knee, she experienced pain which made her cry.  In her August 
1998 written statement, the veteran's mother indicated that 
the examiner at the March 1998 VA examination for 
compensation purposes did not act professionally.  She stated 
that the veteran was unable to straighten her right lower 
extremity during the examination and screamed and cried when 
the VA examiner attempted to manipulate the leg.  She 
asserted that the veteran was not uncooperative during the 
examination, but rather could not comply with the examiner's 
directions due to her right knee pain.  

A September 1998 VA treatment record states that the veteran 
complained of generalized right knee pain.  She denied any 
joint instability.  The veteran was noted to be difficult to 
examine secondary to her guarding.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  The veteran's 
chronic right knee disability is manifested by subjective 
complaints of severe right knee pain and significant 
limitation of motion of the joint.  The treating and 
examining VA physicians repeatedly observed that the veteran 
was uncooperative and otherwise difficult to examine.  The 
veteran and the veteran's mother assert that the veteran was 
not uncooperative with the VA physicians.  Rather, they 
contend that the veteran was unable to fully submit to 
examination of her right knee due to severe joint pain.  
While the current severity of the veteran's right knee 
disability is not clear due to the veteran's failure to 
submit to a complete examination, the Board observes that the 
veteran has been determined by VA medical personnel to have 
"true" right knee pain.  

The Board finds that the veteran's failure to cooperate with 
VA physicians and the multiple and apparently conflicting 
right knee ranges of motion of record render her assertions 
as to her current right knee disorder incredible.  She was 
repeatedly described as uncooperative, unmotivated, and 
lacking effort on examination.  Examining medical 
professionals commented that the contemporaneous objective 
clinical findings did not support the veteran's subjective 
right knee complaints.  There are no objective findings to 
support the veteran's contention that she experiences 
intermittent right knee subluxation.  When observed prior to 
the March 1998 VA examination for compensation purposes, the 
veteran was able to bend her right knee without discomfort; 
to walk into the examining room with no apparent distress; 
and to put on her shoes.  The Board finds that the most 
probative evidence was the VA examiner's observation when the 
veteran did not realize that she was being observed.  The 
veteran's actions prevented an accurate clinical assessment 
of her service-connected right knee disability picture from 
being obtained.  

The Board concludes that there is some evidence of painful 
right knee motion thus warranting assignment of the minimum 
compensable evaluation for the right knee.  38 C.F.R. § 4.59.  
As the clinical documentation does not establish recurrent 
subluxation or lateral instability, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999) are not for 
application.  There is clearly a conflict in the evidence as 
to the level of right knee impairment.  However, the 
veteran's failure to fully cooperate during her examinations 
is not a basis upon which to grant an evaluation in excess of 
the minimum.  Therefore, the Board concludes that a 10 
percent evaluation and no more is warranted for the veteran's 
chronic right knee pain syndrome.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (1999).  To the 
extent that an evaluation in excess of 10 percent is sought, 
the preponderance of the credible evidence is against the 
claim and there is no doubt to be resolved.


ORDER

The veteran's claim of entitlement to service connection for 
a chronic left knee disability is well-grounded.  A 10 
percent evaluation for the veteran's chronic right knee pain 
syndrome is granted subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The report of the March 1998 VA examination for compensation 
purposes and the April 1998 VA physical therapy treatment 
record convey that the veteran exhibited 
discoloration/bruising residuals of her alleged inservice 
left knee trauma.  The Board finds that an additional VA 
examination for compensation purposes would be helpful in 
determining the nature and severity of the veteran's current 
chronic left knee disability, if any.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of her left knee disability, if one 
exists.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The physician 
should advance an opinion as to the 
etiology of all identified chronic left 
knee disabilities and the relationship, 
if any, between, the disabilities and the 
veteran's period of duty.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  If the 
appellant does not cooperate, that fact 
should be noted.

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, her original 
claim for service connection will be 
decided upon the evidence of record.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic left knee 
disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

